Matter of D'Mello (2018 NY Slip Op 03421)





Matter of D'Mello


2018 NY Slip Op 03421


Decided on May 10, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 10, 2018

[*1]In the Matter of LUANH LLOYD D'MELLO, an Attorney. 
(Attorney Registration No. 4575486)

Calendar Date: May 7, 2018

Before: McCarthy, J.P., Clark, Mulvey, Aarons and Rumsey, JJ.


Luanh Lloyd D'Mello, Philadelphia, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Luanh Lloyd D'Mello was admitted to practice by this Court in 2008 and lists a business address in Trenton, New Jersey with the Office of Court Administration. D'Mello now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose D'Mello's application.
Upon reading D'Mello's affidavit sworn to April 25, 2018 and filed April 30, 2018, and upon reading the May 4, 2018
correspondence in response by the Chief Attorney for AGC, and having determined that D'Mello is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
McCarthy, J.P., Clark, Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that Luanh Lloyd D'Mello's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Luanh Lloyd D'Mello's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § [*2]1240.22 [b]); and it is further
ORDERED that Luanh Lloyd D'Mello is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and D'Mello is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Luanh Lloyd D'Mello shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: D'Mello's previous application seeking leave to resign from the New York bar was denied by order of this Court (152
AD3d 1046 [2017]).